Q.
n

`2

A0245B (Rev. 1 1/16) Judgment iii a Ci'imiiial Case

 

 

 

 

 

 

 

 

 

 

Sheet 1 __ _ _ _ _
UNiTED STATES DisTRiCT CoURT
Westei'n District of Washington
UNITED STATES OF AMERICA JUDGMENT IN A CRIM]NAL CASE
V.
HYUN JOO HONG Case Number: 21 17CRO{)163TSZ-002
USM Number: 48458-086
Thomas W. Hiiiier / M testing L, minutes
Defeiidant’s Attoi'ney L
THE DEFENDANT:
pleaded guilty to count(s) 1,4,8,9, and l2
[:l pleaded nolo contendere to count(s)
Which Was accepted by the court
|:| Was found guilty on count(s)
after a plea of not guilty
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 1349 Conspiracy to Commit Wire Fraud ()6/2/2()17 l
18 U.S.C. § 1343 Wire Fraud 4
18 U.S.C. § 1343 Wire Fraud 8
18 U.S.C. § 1343 Wire Fraud 9
18 U.S.C. § 1343 Wire Fraud 12

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1934.

|:| The defendant has been found not guilty on count(s)

 

2,3,5-7,]0,11,13~22
Count(s) and 24 !:| is are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States_ attorney for thi_s district within _30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and Uiiited States Attorney of material changes in economic circumstances

~TAomcs> l S.Mns&bn

Assistant United State§ Attorriey

¢Odi-. \£. 2019

Wat f Impositi{)ii ofJudgment ?
§ o. O

S'ignature ofludge
Thornas S. Zilly, United States District ge

Name and Titlj fjudge

Ll; z@)l@

 

Date

AO24SB (Rev. ll/16) Judgmeiit in a Criiniiial Case
Sheei 2 _ Imprisonment __

DEFENDANT: HYUN JOO HONG
CASE NUMBER: 2:l7CRO()163TSZ-002 ‘

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau ofPrisons to be imprisoned for a total term of:

Judginent fEage 2 of 7

iv drs l ic »..)¢ cu

W. T he court makes the following recommendations to the Bureau of Prisons:

"~Pla~cemeu-{ ,#=§ C\c&e 'l'D ianmi;,vim As. Psssiiz\,a

|:l The defendant is remanded to the custody of the United States Marshal.

M The defendant shall surrender to the United States Marshal for this district
l:l at |:l a.m. |:l p.m. on

 

|:l as notified by the United States Marshal.
% The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:| before 2 p.m. on

l:| as notified by the United States Marshal. `
M\ as notified by the Probation or Pretrial Services Office? 13 wl` v\ oj" 42 w ] iQ/ '/R/\G#\ game “1 t 01

 

 

 

 

O
RETURN a ) 1
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
BY

 

DEPUTY UNITED STATES MA_RSHAL

A0245B (Rev. 11/16) Judgrneiit iii a Criminal Case
Sheet 3 j SiiEe_r\/ised Release

Judgineiit h Pagc 3 of7

DEFENDANT: HYUN J 00 HONG
CASE NUMBER: 2:17CR00163TSZ-002

 

SUPBRVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
3 u'\£in-Q.¥
MAN])AT()RY CONI)ITIONS

l- You must not commit another federal, state or local crime
2. You must not unlawfully possess a controlled substance '

3. You must refrain from any unlawful use of a controlled substance You must submit to one drti test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by t e court.

[:1 The above drug testing condition is suspended, based on the couit’s determination that you pose a low risk of
future substance abuse (check Fapplicable)

4. You must make restitution in accordance with 18 U.S.C, §§ 3663 and 3663A or any other statute authorizing a sentence
ofresiimiion. (checiyappaaabze)

You must cooperate iii the collection ofDNA as directed by the probation officer. (check aapplicable)
I:|

You must comply with the requirements o_f the Sex Offender Registrat_ion and Notification Act (34 U.S.C.
§ 20901, et seq.) as directed by the probation officer, the Bure_au of Prisons, or any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense (checkg”applicable)

7. 1:| You must participate in an approved program for domestic violence (check g”tipplicable)

You must com ly with the standard conditions that have been adopted by this court as well as with any additional
conditions on t e attached pages

U\

A0245B (Rev. 11/16) Judgment iii a Criminal Case
Sheet 3A _ Supeivised Release

DEFENDANT: HYUN J 00 HONG
CASE NUMBER: 2:17CR00163TSZ-002

STANDARD CONDITIONS OF SUPERVISION

Judgment - Page 4 of7

As part of your supervised release, you must comply with the following standard conditions of supervisionl These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
iii your conduct and condition

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of_ your release from im risonment, unless the probation officer instructs you to report to a different probation office or
within a different time ame.

2. After initially reporting to the probation offioe, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the couit or the probation officer

4. You must answer truthfully the questions asked by your probation officer

5. You must live at a place approved by the probation officer. If you plan to chang)e where ou live or anything about your
living arrangements such as the people you live with), you must notify the pro ation of ic_er at least 10 days before the
change If notifying t e_ r_obation o cer in advance is not ossible due to unantici§ated circumstances, you must notify
the probation officer wit in 72 hours of becoming aware o a change or expected c ange.

6. You m_ust allow the probation officer to_visit you at any time at your home or elsewhereJ and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work hill time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. If you do not have full-time employment you must try to Hnd full-time employment, unless

the olrobation officer excuses y_ou from doing_so, If you plan to changp where you work or anything about your work

(suc as our position or your lob res onsibilities), you must notify t . e probation officer at least 10 days before the
change f notifying the probation of cor at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware o a change or expected change

8. You must not communicate or interact with someone you know isl engaged in criminal activity lf you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.
9. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours

10. You must not own, possess, or have access to a firearrn, ammunition, destructive device2 or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

l 1. You must not act or make a_ny agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organizatio.n), the probation
officer may require you to notify the person about the risk and fyou must comply with that instruction The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probatioii Office Use Only

A U.S. probation officer'has instructed.me on the conditions specified by the court and has_p_rovided me with a written copy
of this judgment containing these conditions For further information regarding these conditions, see Overi)i`ew ofProbati`oii
and Siipervi'sed Release Conditi`oris, available at www,uscourts.gov.

Defendant’s Signature Date

 

AO245B (Rev. ll/lé) Judgnieni in a Criminal Case
Slieet 3D _ Supervised Releasc_

ludgrnent j Page=-; of 7
DEFENDANT: HYUN J()O HONG
CASE NUMBER: 2:l7CR00163TSZ-002

SPECIAL CONDITIONS OF SUPERVISION

l. The defendant’s employment must be approved in advance by the probation officer. The defendant may not
engage in any paid occupation or volunteer service that exposes him/her, either directly or indirectly, to
minors, unless approved in advance by the probation officer.

2. The defendant shall provide the probation officer with access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendant‘s federal income tax

f€tUI‘IlS .

3. The defendant shall disclose all assets and liabilities to the probation office The defendant shall not
transfer, sell, give away, or otherwise convey any asset, without first consulting with the probation office

4. If the defendant maintains interest in any business or_enterprise, the defendant shall, upon request,
surrender and/or make available, for review, any and all documents and records of said business or
enterprise to the probation office

5_ The defendant shall maintain a single checking account in his or her name The defendant shall deposit into
this account all income, monetary gains, or other pecuniary proceeds, and make use of this account for
payment of all personal expenses This account, and all other bank accounts, must be disclosed to the
probation office

6. The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or
obtaining a loan Without approval of the defendants U.S. Probation Officer.

7. Restitution in the amount of $12,726,352.67 is due immediately Any unpaid amount is to be paid during
the period of supervision in monthly installments of not less than 10% of his or her gross monthly
household income lnterest on the restitution shall be waived.

8. The defendant shall submit his or her person, property, house, residence storage unit, vehicle, papers,
computers (as defined in 18 U.S.C. §lOBO(e)(l)), other electronic communications or data storage devices
or media, or office, to a search conducted by a United States probation officer, at a reasonable time and in a
reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition
of supervision Failure to submit to a search may be grounds for revocation The defendant shall warn any
other occupants that the premises may be subject to searches pursuant to this condition

M

AO245B (Rev. l 1/16) Jiidgment in a Cri`rninal Case
Sheet 5 _ Crirninal Monet£Penalties

ludgment 4 Page 6 057

DEFENDANT: HYUN JOO HONG
CASE NUMBER: 2117CR00163TSZ-002

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 500 $ N/A $ Waive $ 12,726,352.67

l:l The determination of restitution is deferred until . AnAmended Jiidgment in a Cri`mi`nnl Case (AO 245€)
will be entered after such determinationl

l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

 

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
See Appendix A $12,726,352.67
TOTALS $ 0.00 $12,726,352.67

|:] Restitution amount ordered pursuant to plea agreement 3

 

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that.'
the interest requirement is waived for the l:l fine restitution
l:l the interest requirement for the l:l fine l:l restitution is modified as follows:

|:I The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived

* lustice for Victims ofTraf`ficking Act of 2015, Pub. L. No. 114-22.
** Pindings for the total amount of losses are required under Chapters 109A, l 10, llOA, and 113A of Title 18 for

offenses committed on or after September 13, 1994, but before Apri123, 1996.

A024SB (Rcv. l l/l6) Judgment in a Criminal C_ase
Sheet 6 _ Schedule of Payments

DEFENDANT: HYUN J 00 HONG
CASE NUMBER: 2:l7CR00163TSZ-002

SCHEI)ULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

ludgrnent j Page 7':1:-7-

PAYMENT IS DUE IMl\/fEDlATELY. Any unpaid amount shall be paid to
Clerl<*s Office, United States District Court, ?00 Stewart Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or 325.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the lnmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than l()% of the defendant's gross
monthly household income, to commence 30 days after release from imprisonment

|:| Dun'ng the period of probation, in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attorney‘s Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,

Western Distn'ct of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal l\/lonetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:| Joint and Several

Defendant and Co-Defendant Names and Case Numbers precluding defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States;
See Preliminary Order of Forfeiture

Payments shall be applied in the following order: (l) assessment1 (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (?) JVTA Assessment, (S) penalties, and (9) costs, including cost of prosecution and court costs.

. n/

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Victim L_t_)__s_s_
s.A. $20,000.00
o.A. a l.A. ss,aie,aoo.oo
c.A szz,s?z.sa
P.a. a M.i<.a $55,630.26
A.i.c. 564,500.00
i.c. a J.c. 5136,800.00
A.c. a s.H.c: $3,000,000.00
o.c. $230,687.60
A.c. $11,750.00
H.c. & J.c $218,679.49
l.c. 5227,121.00
L.E 5134,814.31
c.E & E,E sioo,ooo.oo
l<.o. a M.e 595,766.83
J.G a i<.G. $19,500.00
P.i<. a A.i<. 5247,715.12
wi.i<. sl,sss,szs.io
B.W_K. sie,soo.oo
P.N. & J. N, $186,430.33
e.o. & R.o. $1,112..2¢1r
s.c.o. 542,000.00
J.Y.P. 325,200.00
G.K.P. sso,ooo.oo
s.o. & J.o. 5230,934.43
c.s. & A.s. $568,130.00
s.W.c. 5277,716.49
M.s. a s,s. $987,951.14
J.s. & i.l<. sso,ooo.oo
s.s. $zo,ooo.oo
c.s. 53,586.94
r.c.l. $54,171.27
c.\/. a M.v. 363,403.69
M.H_v. a Y.J.Y. $149,700.00
Y.Y. sio,ooo.oo
i<.Y. §130¢050.00

 

 

 

$12,726,352.67

 

 

APPEND|X A

